DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/7/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 4/7/21 have been considered as follows.

Double Patenting Rejections of the claims:
	The rejections are withdrawn in view of the amended claims.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
	To the extent it may apply, Applicant appears to suggest the ratio range as claimed for R1/R6 is critical to achieve good imaging quality, however there are several preferred examples in the instant application do not fall into the range, which appears to imply the claimed ratio is not critical.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

  
Claim(s) 1-7, 9-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20200257085) in view of Liu (US 20200209506, of record).

    PNG
    media_image1.png
    489
    630
    media_image1.png
    Greyscale

 Regarding claim 1, Yang teaches an optical imaging system (e.g., Fig. 1, Tables 1-3, [79-]) comprising:
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens (E1-E7) sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (left to right),
(each lens has an overall diameter), and 
wherein the optical imaaina system satisfies 0.05 < R1/R6 < 0.9 (1.8275/2.7719), where R1 is a radius of curvature of an object-side surface of the first lens, and R6 is a radius of curvature of an image- side surface of the third lens.

Yang does not explicitly teach 0.5<L1234TRavg/L7TR<0.9.

    PNG
    media_image2.png
    400
    449
    media_image2.png
    Greyscale

However, in an analogous optics field of endeavor, Liu teaches 0.5<L1234TRavg/L7TR<0.9 (as seen in Fig. 12 above, the ratio is about 0.63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.5<L1234TRavg/L7TR<0.9 as taught by Liu in the teaching of Yang for the purposes of reducing assembling error.

Regarding claim 2, Yang further teaches the optical imaging system of claim 1, wherein an object-side surface of the first lens (S1) is convex.

Regarding claim 3, Yang further teaches the optical imaging system of claim 1, wherein an image-side surface of the first lens is concave (S2).

Regarding claim 4, Yang further teaches the optical imaging system of claim 1, wherein an image-side surface of the seventh lens (S14) is concave.

Regarding claim 5, Yang further teaches the optical imaging system of claim 1, wherein a distance along the optical axis from an object-side surface of the first lens to the imaging plane is 6 mm or less (Table 3, 5.17 mm).

Regarding claim 6, Yang further teaches the optical imaging system of claim 1, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the sixth lens (as seen in Fig. 1).

Regarding claim 7, Yang further teaches the optical imaging system of claim 1, wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens (as seen in Fig. 1).

Regarding claim 9, Yang in view of Liu teaches all the limitations as stated in claim 1. Yang further teaches the optical imaging system further satisfies 0.5<D6/f<1.2 (Table 3, Fig. 1, ~0.96), where D6 is an effective diameter of an image-side surface of the sixth lens, f is the overall focal length of the optical imaging system and D6 and f are expressed in a same unit of measurement.
Yang does not explicitly teach spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer.
However, Liu further teaches spacer (123 in Fig. 10) disposed between the sixth and seventh lenses and D6 is S6d ([138], “optical path element 123”, which is understood by Examiner as providing the effective diameter of the sixth lens), where S6d is an inner diameter of the spacer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have spacer disposed between the sixth and seventh lenses and D6 is S6d, where S6d is an inner diameter of the spacer as further taught by Liu in the teaching of Yang in view of Liu for the purposes of shielding stray light. 

Regarding claim 10, Yang in view of Liu teaches all the limitations as stated in claim 1, but does not explicitly teach the optical imaging system further satisfies 0.4<L1TR/L7TR<0.7, where L1TR is an overall outer diameter of the first lens, and L1TR and L7TR are expressed in a same unit of measurement.
However Liu further teaches an optical imaging system further satisfies 0.4<L1TR/L7TR<0.7 (~0.60).


Regarding claim 11, Yang in view of Liu further teaches the optical imaging system of claim 1, wherein the optical imaging system further satisfies 0.5<L1234TRavg/L7TR<0.75 (~0.63, see claim 1 rejection above).

Regarding claim 12, Yang in view of Liu teaches all the limitations as stated in claim 1, but does not explicitly teach the optical imaging system further satisfies 0.5<L12345TRavg/L7TR<0.76, where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, and L12345TRavg and L7TR are expressed in a same unit of measurement.
However Liu further teaches an optical imaging system further satisfies 0.5<L12345TRavg/L7TR<0.76 (~0.69), where L12345TRavg is an average value of overall outer diameters of the first to fifth lenses, and L12345TRavg and L7TR are expressed in a same unit of measurement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical imaging system further satisfies 0.5<L12345TRavg/L7TR<0.76 as further taught by Liu in the teaching of Yang in view of Liu for the purposes of reducing assembling error.

Regarding claim 13, Yang further teaches the optical imaging system of claim 1, wherein the second lens has a positive refractive power (Table 3).

Regarding claim 15, Yang further teaches the optical imaging system of claim 1, wherein the fifth lens has a negative refractive power (Table 3).

Regarding claim 16, Yang further teaches the optical imaging system of claim 1, wherein a paraxial region of an object-side surface of the fifth lens is concave or convex (Table 1).

Regarding claim 17, Yang further teaches the optical imaging system of claim 1, wherein a paraxial region of an image-side surface of the fifth lens is concave or convex (Table 1).

Regarding claim 18, Yang further teaches the optical imaging system of claim 1, wherein a paraxial region of an object-side surface of the sixth lens is concave or convex (Fig. 1).

Regarding claim 19, Yang further teaches the optical imaging system of claim 1, wherein a paraxial region of an image-side surface of the sixth lens is concave or convex (Fig. 1).

Regarding claim 20, Tang further teaches the optical imaging system of claim 1, wherein a paraxial region of an object-side surface of the seventh lens is concave or convex (Table 1).

Claim(s) 1, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 20190278063) in view of Liu (US 20200209506, of record).

    PNG
    media_image3.png
    629
    564
    media_image3.png
    Greyscale

 Regarding claim 1, Sekine teaches an optical imaging system (Figs. 1-5, e.g., Fig. 1, Table 6, [151]) comprising:
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens (L1-L7) sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system (left to right),
(each lens has an overall diameter), and 
wherein the optical imaging system satisfies 0.05 < R1/R6 < 0.9 (2.5/35.6), where R1 is a radius of curvature of an object-side surface of the first lens, and R6 is a radius of curvature of an image- side surface of the third lens.

Sekine does not explicitly teach 0.5<L1234TRavg/L7TR<0.9.

    PNG
    media_image2.png
    400
    449
    media_image2.png
    Greyscale

However, in an analogous optics field of endeavor, Liu teaches 0.5<L1234TRavg/L7TR<0.9 (as seen in Fig. 12 above, the ratio is about 0.63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 0.5<L1234TRavg/L7TR<0.9 as taught by Liu in the teaching of Sekine for the purposes of reducing assembling error.

Regarding claim 8, Sekine in view of Liu teaches all the limitations as stated in claim 1, but does not explicitly teach the optical imaging system further satisfies 0.1<L1w/L7w<0.3, where L1w is a weight of the first lens, L7w is a weight of the seventh lens, and L1w and L7w are expressed in a same unit of measurement.
Absent any showing of criticality and/or unpredictability, having 0.1<L1w/L7w<0.3 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention, since as shown in Fig. 11 of Sekine the volume ratio of the first and the seventh lenses appears to be within the range (0.1, 0.3) and the extra material outside the effective radius for each lens is not expected to alter the ratio in a significant way, and most of the lens material in a compact lens system has similar densities, it is more likely than not to have 0.1<L1w/L7w<0.3 in the teaching of Sekine in view of Liu.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekine in view of Liu by having 0.1<L1w/L7w<0.3 for the purposes of reducing the cost and/or complexity by using lens material with similar densities, and/or improving image quality by reducing image aberration using selected material of various refractive indices.
 
Regarding claim 14, Sekine further teaches the optical imaging system of claim 1, wherein the third lens has a positive refractive power (f3=8.56).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234